 Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 1 of 7 PageID: 1




                   UNITED STATES DISTRICT COURT
              FOR THE DISTRICT OF NEW JERSEY (CAMDEN)


MELISSA BELL,
      Plaintiff,
-vs.-

LVNV FUNDING LLC, a foreign limited liability company,
     Defendant.
__________________________


                     COMPLAINT AND JURY DEMAND

      NOW COMES THE PLAINTIFF, MELISSA BELL, THROUGH

COUNSEL, DANIEL ZEMEL, and for her Complaint against the Defendant,

pleads as follows:


                                 JURISDICTION

   1. This is an action for damages, brought against a debt collector for violating

      the Fair Debt Collection Practices Act at 15 U.S.C. § 1692 et seq.

      ("FDCPA").




                                         1
Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 2 of 7 PageID: 2




                                    VENUE

 2. The transactions and occurrences which give rise to the action occurred in

    the Mount Holly town and county of Burlington, New Jersey.

 3. Venue is proper in the District of New Jersey.



                                   PARTIES
 4. Plaintiff is a natural person residing in the Mount Holly town and county of

    Burlington, New Jersey.

 5. The Defendant to this lawsuit is LVNV Funding LLC, (LVNV”) which is a

    foreign limited liability company that conducts business in the State of New

    Jersey.



                            GENERAL ALLEGATIONS

 6. LVNV is attempting to collect a consumer type debt in the amounts of

    $685.00 allegedly owed by Plaintiff to Credit One Bank NA (“the collection

    item”).

 7. LVNV is reporting the collection item as “account information disputed by

    consumer” on Plaintiff’s credit disclosures.

 8. Plaintiff no longer disputes the collection item.



                                        2
Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 3 of 7 PageID: 3




 9. On May 3, 2021, Plaintiff obtained her Trans Union credit disclosure and

    noticed LVNV reporting the collection item with the dispute comment.

 10.On or about May 21, 2021, Credit Repair Lawyers of America on behalf of

    Plaintiff, submitted a letter to LVNV informing them that the collection item

    is inaccurate and asked LVNV to remove the dispute comment from the

    collection item.

 11.On July 6, 2021, Plaintiff obtained her Trans Union credit disclosure which

    showed LVNV last reported the collection item reflected by the Trans Union

    credit disclosure on June 9, 2021, and that LVNV failed or refused to

    remove the inaccurate dispute comment, in violation of the FDCPA.

 12.With a disputed item appearing on her credit report, Plaintiff’s FICO score is

    reporting inaccurately such that she is not eligible for conventional mortgage

    financing or refinancing. Mortgage rates are now at historic lows and

    Plaintiff cannot participate in this market, due to LVNV’s failure to remove

    the dispute comment.

 13.In the credit reporting industry, data furnishers, such as LVNV,

    communicate electronically with credit bureaus.

 14.LVNV had more than ample time to instruct Trans Union to remove the

    inaccurate dispute comment from its collection item.


                                       3
Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 4 of 7 PageID: 4




 15.LVNV’s inaction to remove the dispute comment from the collection item

    on Plaintiff’s credit reports was either negligent or willful.

 16.Plaintiff suffered pecuniary and emotional damages as a result of LVNV’s

    actions. Her credit report continues to be damaged due to LVNV’s failure to

    properly report the collection item.



     COUNT I – VIOLATION OF THE FAIR DEBT COLLECTION
                      PRACTICES ACT
 17.Plaintiff reincorporates the preceding allegations by reference.

 18.At all relevant times LVNV, in the ordinary course of its business, regularly

    engaged in the practice of collecting debts on behalf of other individuals or

    entities.

 19.Plaintiff is a "consumer" for purposes of the FDCPA and the account at issue

    in this case is a consumer debt.

 20.LVNV is a "debt collector" under the Fair Debt Collection Practices Act

    ("FDCPA"), 15 U.S.C. §1692a(6).

 21.LVNV's foregoing acts in attempting to collect this alleged debt violated 15

    U.S.C. §1692e:

       a. 15 U.S.C. §1692e(2)(A) by falsely representing the character,

           amount, or legal status of any debt by continuing to report the


                                        4
Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 5 of 7 PageID: 5




           collection item with a dispute notation after being informed of the

           inaccuracy; and


       b. 15 U.S.C. §1692e(8) reporting credit information which is known to

           be false, including failure to communicate that the debt is not disputed

           by failing to remove the inaccurate dispute notation from the

           collection item after being asked to do so by Plaintiff.


 22.Plaintiff has suffered harm and damages at the hands of the LVNV as this

    harm was one that was specifically identified and intended to be protected

    against on behalf of a consumer, such as the Plaintiff, by Congress.

 23.LVNV’s failure to remove the erroneous account in dispute notation from its

    collection item on Plaintiff’s consumer credit files is annoying, humiliating

    and embarrassing to the Plaintiff as it creates a false impression regarding

    the Plaintiff’s credit.

 24.To date, and as a direct and proximate cause of LVNV’s failure to honor its

    statutory obligations under the FDCPA, the Plaintiff has continued to suffer

    anxiety, embarrassment, and stress from LVNV’s violations of the FDCPA.

 25.Plaintiff has suffered economic, emotional, general and statutory damages as

    a result of these violations of the FDCPA.



                                        5
 Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 6 of 7 PageID: 6




   WHEREFORE, PLAINTIFF PRAYS THAT THIS COURT grant her a

judgment against LVNV for statutory damages, actual damages, plus costs, interest

and attorneys' fees as provided by the Fair Debt Collection Practices Act.


                     DEMAND FOR JUDGMENT RELIEF
   Accordingly, Plaintiff requests that the Court grant her the following relief

against the Defendant LVNV:

   a. Actual damages;

   b. Statutory damages and

   c. Statutory costs and attorneys’ fees.



                                 JURY DEMAND

      Plaintiff hereby demands a trial by Jury.




                                          6
Case 1:21-cv-14152-JHR-AMD Document 1 Filed 07/26/21 Page 7 of 7 PageID: 7




                         Respectfully submitted.


July 26, 2021            /s/ Daniel Zemel
                         DANIEL ZEMEL
                         Zemel Law, LLC
                         1373 Broad St. Suite 203C
                         Clifton, NJ 07013
                         Telephone: (862) 227-3106
                         Facsimile: (973) 282-8603
                         E-Mail: dz@zemellawllc.com
                         Attorney for Plaintiff,
                         Melissa Bell




                                    7
